PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/290,406
Filing Date: 11 Oct 2016
Appellant(s): FRANKE, Joerg



__________________
Martin R. Geissler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (hereafter APA) in view of Vig et al. (U.S. Patent No. 5,781,005; hereafter Vig), and Dufour (Pub. No. US 2003/0178990 A1; hereafter Dufour).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Vig and Dufour as applied to claim 1 above, and further in view of Koeck et al. (Pub. No. US 2015/0331070 A1; hereafter Koeck).

(2) Brief Background of Invention
Applicant’s invention is dawn to an apparatus for detecting the position of a magnetic object. Such magnetic detectors are useful in numerous different types of applications, such as for detecting the position of a piston in an engine to determine that the engine is running correctly, detecting the position of a lens in a camera to properly focus the image, checking the position of a scale for determining that it is even or balanced, and any more. The more precisely the magnetic sensor can detect the position of the magnet being sensed, the more precise the end measurement can be. It is therefore beneficial to make these devices as precise as possible.
One such type of magnetic detector are known as Hall devices. Hall devices are generally rectangular plate-shaped devices which sense the amount of magnetic field (also known as flux) perpendicular to the plate (that is, going into or out of the plate’s face). The Hall sensor does not sense magnetic fields which are parallel to the plate.
Appellant has admitted that, in the general state of the art at the time of filing (see APA Fig. 7), the prior art was known to use a single biasing magnet in order to provide a clean background magnetic field signal as a baseline value, from which the sensor can then distinguish a change in the magnetic flux to determine when the magnetic object is in the vicinity of the Hall sensors.
Appellant has noted that if instead you use two permanent magnets to shape the magnetic field around the Hall sensors such that the magnetic field when there is no other magnetic object in the vicinity is parallel to the Hall plates, then you can create a “quiet” zone where small deviations are detectable by the Hall sensors, such as when a magnetic object to be detected comes near (see paragraph [0011] of Appellant’s specification “the goal of the arrangement is to achieve as far as possible a so-called zero field design; i.e., the particular z-component of the magnets is not measurable or virtually not measurable by the magnetic field sensors without an encoder.”). Therefore, by creating such a quiet zone, the sensitivity, and therefore precision, of the Hall sensors can be increased (see paragraph [0013] of Appellant’s specification “the sensitivity of the magnetic field sensors or of the measuring system for the z-component of the magnetic field can be greatly increased”).

(3) Brief Summary of the Prior Art
Appellant’s admitted prior art discloses, as mentioned above, that it was the state of the art to provide a single biasing magnet to produce a steady background magnetic field for two Hall sensor elements (see APA Fig. 7, items 30, 40, and 50).
Prior art Vig similarly discloses that it was conventional in the art at the time of Vig to provide a single biasing magnet to produce a steady magnetic field for a Hall sensor (see Vig Fig. 15, items 13 and 14). Vig also discloses that the proposed solution to increase the sensitivity of the device was to provide magnets “so that substantially all of the baseline magnetic flux passing through the Hall element is parallel to the plane of the Hall element” (see Vig col. 2, ll. 56-58) with the effect that “the Hall sensor effectively senses no magnetic flux” when the magnetic object to be sensed it out of range (see Vig col. 12, ll. 42-44).
Prior art Dufour discloses a structure for a Hall magnetic sensor wherein the magnets do not have a connecting yoke like that in Vig, and are only directly connected to one another via the substrate (see Dufour Fig. 2, items 4, 51, and 52).
Prior art Koeck discloses a magnetic sensing device wherein the magnets are placed at a 45 degree angle to the axis of symmetry of the semiconductor body (see Koeck Fig. 13, items 310 and 320).

(4) Response to Argument
Regarding the rejections of claims 1-19 under under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Appellant alleges that Fig. 3 as originally filed provides support for the claim limitation “wherein the first magnet and the second magnet are connected solely by the semiconductor body” as called for in claim 1. For ease of reference, Fig. 3 of Appellant’s original disclosure is reproduced below.

    PNG
    media_image2.png
    303
    282
    media_image2.png
    Greyscale

Appellant Fig. 3
	Appellant argues that since this figure does not show any other connection between the magnets 50 and the semiconductor 22, this implicitly teaches that, at the time of filing, Appellant was in possession of an embodiment in which the sole connection between the magnets is the semiconductor body 22.
	However, Appellant also argues1 that prior art Dufour does not disclose two magnets solely connected by a semiconductor body, despite a substantially identical figure (see Dufour Fig. 2 reproduced, below), because a different figure shows Dufour from a different angle, showing more of the apparatus, including an additional magnet 11 not shown in Fig. 2 (see Dufour Fig. 1, reproduced below).
	
    PNG
    media_image3.png
    318
    552
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    270
    242
    media_image4.png
    Greyscale

		Dufour Fig. 1					Dufour Fig. 2

	This argument effectively illustrates Examiner’s main contention: that despite Appellant’s Fig. 3, one having ordinary skill in the art at the time the invention was filed would recognize that, since only one angle of the apparatus is shown, there is no way to ascertain whether or not there are other connections which are not visible or have been omitted from Fig. 3 of Appellant’s disclosure. The burden is on Appellant to demonstrate that, at the time of filing, Appellant was in possession of the invention with reasonable clarity (see MPEP 2163.02 emphasis added). As Appellant has demonstrated in their objection to the teaching of Dufour, one having ordinary skill in the art could not reasonably conclude from only one figure from one perspective of Appellant’s apparatus that the sole connection between the magnets was the semiconductor body.
Furthermore, details are often omitted for clarity in a figure. Appellant’s Figs. 1 and 2 show that the magnets and semiconductor body are free-floating, and not connected to any support structure whatsoever. The ordinary workman in the art would recognize that these components are not literally floating, but that their support structure is omitted from the figure so as not to clutter the drawing and to focus on the essential components of the invention. Similarly, since Fig. 3 is drawn in the same level of detail and is described as “a schematic view” of the invention (see paragraph [0031] of Appellant’s specification) the ordinary workman would not reasonably infer that there is no other structure connecting the components, merely that any such structure was omitted for clarity.
Appellant’s originally filed disclosure has no support in the specification which would indicate to the ordinary workman in the art at the time of filing that the depiction of Fig. 3 is meant to be literal, as opposed to those in Figs. 1 and 2. The only discussion of the term “connected” in the original disclosure is that “the semiconductor body has an integrated circuit and the integrated circuit is operatively connected to the two magnetic field sensors” (see paragraph [0023] of Appellant’s specification), which does not discuss the disposition of the magnets, and would not lead the ordinary workman in the art to reasonably conclude that the magnets, which are not mentioned, are solely connected by the semiconductor body.
As stated in MPEP 2163 “while there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” (emphasis added). As demonstrated above, the disclosure of Fig. 3 is not expressly stated, and Appellant has not alleged any recitation in the specification which would expressly support the new limitation. Nor is the disclosure inherent, as the drawings do not show all angles which might demonstrate omitted elements, like in Fig. 1, of Dufour. Appellant’s argument is therefore that the disclosure is implicit in the fact that there is no countervailing evidence found in the original disclosure. However, as explained above, one having ordinary skill in the art would not have recognized that the drawing of Fig. 3 was an implicit disclosure that the drawing was an accurate depiction of the invention and all its connections as the figure was disclosed as being “schematic” in nature, and the other drawings clearly omit necessary connections as part of their schematic natures. Examiner therefore disagrees with Appellant’s assertion that the original disclosure “conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed” (see MPEP 2163.02) as called for by the written description requirement of 35 U.S.C. 112(a).

Regarding the rejections of claims 1-4 and 6-19 under Appellant’s Admitted Prior Art (hereafter APA) in view of Vig et al. (U.S. Patent No. 5,781,005; hereafter Vig), and Dufour (Pub. No. US 2003/0178990 A1; hereafter Dufour), Appellant argues that the proposed combination does not disclose or fairly suggest the claim limitations wherein “the first magnet and the second magnet are spaced apart by an air gap… wherein the first magnet and the second magnet are connected solely by the semiconductor body” as called for in claim 1.
Appellant argues that while prior art Vig discloses an embodiment in which there is an air gap disposed between the two magnets (see Vig Fig. 39, reproduced below), the magnets are connected via a steel plate, and therefore are not “solely connected by the semiconductor body” as called for in the claim.

    PNG
    media_image5.png
    165
    270
    media_image5.png
    Greyscale

Vig Fig. 39
However, Vig was solely relied upon to teach the claim limitation, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant then argues that the combination of APA in view of Vig and Dufour do not show the claimed limitation because the magnets of Dufour are not solely connected by the semiconductor body, because, as can be seen in Fig. 1 of Dufour, a magnet 11 is placed between the two magnets, and therefore “the two magnets 5 are connected by a probe 4 and another permanent magnet 11” (see Appellant’s arguments page 11).
However, as can be seen in Fig. 1 of Dufour, the magnets 5 are in no way directly connected to the magnet 11. The only connection each magnet has is to the probe 4, precisely as shown in the instant Application. If Appellant’s definition of “connected” were to include indirectly connected, then Appellant’s specification, which explicitly states that “the semiconductor body has an integrated circuit and the integrated circuit is operatively connected to the two magnetic field sensors” would similarly disclose that the magnets are not solely connected by the semiconductor body, but by the semiconductor body, the integrated circuit, and the two magnetic field sensors. Therefore, in light of Appellant’s specification, the term “connected solely” could only be reasonably construed as meaning that the only component directly connected to the magnets is the semiconductor body. In this interpretation of “connected solely” the teaching of Dufour discloses that the magnets are “connected solely by the semiconductor body” exactly inasmuch as the magnets disclosed in Appellant’s invention are “connected solely by the semiconductor body.”
Regarding Appellant’s allegation that “one of ordinary skill in the art would not consider Vig within the context of the claimed invention because Vig is essentially aimed at measuring arrangements with a single sensor unit” and that “Vig does not teach or suggest a solution with two sensor units” (see Appellant’s arguments page 11), Appellant is incorrect. As explained in the previous Office Action dated 8/4/2020, Vig explicitly states that “A two-Hall-element design has been found to be an improvement in certain situations. By replacing the single Hall-element with two closely spaced elements, electrically connected to cancel each other out at the baseline condition, a good signal can be produced" (see Vig cols. 1-2, ll. 66-67. Emphasis added). Vig explicitly states that a two-Hall design is contemplated. Therefore Appellant’s assertion that “one of ordinary skill in the art would not consider Vig… because “Vig does not teach or suggest a solution with two sensor units” is inaccurate. Vig explicitly suggest a solution with two sensor units. Examiner therefore maintains that the rejections made in view of APA, Vig and Dufour are proper.
Regarding the rejection of claim 5 in view of APA, Vig, Dufour, and Koeck, Appellant’s arguments rest on the perceived deficiencies alleged with respect to claim 1, which have been fully addressed above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/8/2021

Conferees:
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 See Appellant’s arguments page 11: “Dufour also fails to make up for the deficiencies of Vig” because “the two magnets 5 are connected by a probe 4 and another permanent magnet 11.”